Citation Nr: 1130170	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-45 669	)	DATE
	)
	)

THE ISSUE

Whether a May 2009 decision of the Board of Veterans' Appeals, which denied claims for entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 20 percent disabling for the period from March 10, 2000 to September 1, 2004; entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 40 percent disabling for the period on and after September 2, 2004; and for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional disability caused by May 2000 medical treatment, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The moving party, the Veteran, served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 motion for revision or reversal of a Board decision dated May 12, 2009, on the basis of CUE.  See 38 U.S.C.A. § 7111(West 2002); 38 C.F.R. §§ 20.1400, et seq. (2010).

In July 2009, the Regional Office (RO) in Cleveland, Ohio received a statement from the Veteran requesting that his accredited representative file a CUE claim.  He also stated that he would be filing a reconsideration motion.  However, neither the Veteran nor his representative have filed a motion for reconsideration despite being afforded an opportunity to do so.  38 C.F.R. §§ 20.1000, 20.1001.  Accordingly, the Board will address the Veteran's motion for CUE.

Please note this matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final decision dated on May 12, 2009, the Board denied the Veteran's claims for entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 20 percent disabling for the period from March 10, 2000 to September 1, 2004; entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 40 percent disabling for the period on and after September 2, 2004; and for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional disability caused by May 2000 medical treatment.

2.  At the time of the May 12, 2009 decision, the Board correctly applied the statutory and regulatory provisions existing at the time such that the outcome of the claims would not have been manifestly different but for the error.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's May 12, 2009, decision that denied entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 20 percent disabling for the period from March 10, 2000 to September 1, 2004; entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 40 percent disabling for the period on and after September 2, 2004; and for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional disability caused by May 2000 medical treatment, has not been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

However, these requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).


LAW AND ANALYSIS

A decision by the Board is subject to revision on the grounds of CUE.  38 U.S.C.A. § 7111(a) (West 2002).  VA regulations define what constitutes CUE and what does not, and they provide in pertinent part:

§ 20.1403 Rule 1403.  What constitutes [CUE]; what does not.

(a) General. [CUE] is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

....

(c) Errors that constitute [CUE].  To warrant revision of a Board decision on the grounds of [CUE], there must have been error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not [CUE].

......

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation.  [CUE] does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

§ 20.1404 Rule 1404.  Filing and pleading requirements; withdrawal.

(a) A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a).

(b) Specific allegations required.  The motion must set forth clearly and specifically the alleged [CUE], or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refilling under this subpart.

38 C.F.R. §§ 20.1403, 20.1404(b) (2010).

The definition of CUE was based on prior rulings of the United States Court of Appeals for Veterans Claims (the Court).  More specifically, it was observed that Congress intended that the VA adopt the Court's interpretation of the term "CUE."  Indeed, as was discussed in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that became the law specifically noted that the bill would "not alter the standard for evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage).  Therefore, the Board is permitted to seek guidance from years of Court decisions regarding CUE.

The Board notes that the Court has consistently stressed the rigorous nature of the concept of CUE.  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "[CUE] requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  "It must always be remembered that CUE is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In a May 12, 2009 decision, the Board denied the claims for entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 20 percent disabling for the period from March 10, 2000 to 
September 1, 2004; entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 40 percent disabling for the period on and after September 2, 2004; and for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional disability caused by May 2000 medical treatment.  

In July 2009, the Cleveland RO received a statement from the Veteran requesting that his accredited representative file a CUE claim as he was unable to comprehend how to do so.  He indicated that he wished to file the CUE claim with the "1151 denial" and stated that he would be filing a reconsideration motion as well.  In November 2009, the Board received the Veteran's motion after it had been forwarded by the RO.  38 C.F.R. § 20.1404(c), (d).  In November 2009, the Veteran was informed that the Board may only review motions for CUE in a Board decision if 120 days have passed since the date the decision was issued and because the motion was received within 120 days, the action would be held prior to the expiration of the period.  38 C.F.R. § 20.1410; May v. Nicholson, 19 Vet. App. 310, 320 (2005).  

In October 2009, the Veteran submitted a statement wherein he expressed his contentions that the decision on his 1151 claim was in error.  He reported that he was injured on May 17, 2000 and continued to receive treatment.  The Veteran wrote "on May 18, 2000 Dr. Davis stated 'that my injury was possible,' this statement alone under current VA guidelines is more than adequate to grant my 1151."  

In June 2011, the Veteran's representative provided a motion for revision.  38 C.F.R. § 20.1405(a)(3).  Specifically, the motion stated "we move the Board to revise its decision dated May 12, 2009, Docket No. [omitted], which denied entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting from VA Medical Center (VAMC) treatment in May 2000, on the basis of [CUE] as provided in statute 38 U.S.C.A. § 7111, and as codified in Title 38 C.F.R. Part 20, Subpart O, of the Board's rules of Practice."  The motion referenced the Veteran's July and October 2009 statements and stated that they

assert the presence of a CUE in the Board's denial of benefits to include neurological problems of the bilateral lower extremities.  The [Veteran] notes the Board's 2009 denial was specific to the question of whether additional injury incurred during a VA examination (VAE) conducted at a non-VA facility could result in payment of benefits under 38 U.S.C.A. § 1151.  The Veteran argues that the Board failed to consider additional aspects of entitlement raised by the record.  Most notably, the Veteran is service-connected for a low back disorder, the VAE in question was to address the low back disorder, neurological deficits are for consideration in the evaluation of service-connected spine injuries, and the evaluation for the service-connected low back disorder was before the Board at the time of the May 2009 denial.  The Board's error therefore included the failure to consider whether benefits were payable for the claimed neurological problems as secondary to, or aggravated by, the service-connected low back disorder or treatment/examination for that service-connected disability.

June 9, 2011 Motion, p. 1, 2. 

The representative then cited 38 C.F.R. § 20.1403 and asserted that the Board failed to provide adequate reasons or bases for its failure to consider all potentially applicable laws and regulations when considering his claim for neurological deficits of the lower extremities.  

The first matter the Board must address is which of the three issues denied by the Board in May 2009 is subject to the CUE motion.  As reflected above, a motion for CUE must identify the specific issue, or issues, to which the motion pertains and motions that do not comply shall be dismissed without prejudice.  38 C.F.R. § 20.1404(a).  In this regard, the Veteran appears to be seeking revision based on CUE with the denial of his 38 U.S.C.A. § 1151 claim.  In his July and October 2009 statements the Veteran expressed his contentions that the decision on his 1151 claim was in error and referenced the May 2000 treatment which he asserted led to additional disability.  However, in the June 2011 statement, the Veteran's representative appears to expand the motion to the remaining two issues denied by the Board: the staged increased evaluations for service-connected lumbar degenerative disc disease.  In particular, the Veteran's representative contended that the Board erred when it failed to consider whether the claimed neurological problems were secondary to the service-connected lumbar degenerative disc disease.  

The Board has an obligation to read pro se filings liberally.  This obligation applies to proceedings alleging CUE in a final decision of the Board.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F. 3d 1362 (Fed. Cir. 2009).  The Board observes that the Veteran argued at the time of the May 2009 decision that he was entitled to compensation for an additional neurological disability based on two separate theories of entitlement:  under the provisions of 38 U.S.C.A. § 1151 and as secondary/part of the increased rating claim for service-connected lumbar degenerative disc disease.  The Board notes that the essence of the Veteran's motion is his belief that he should have been granted additional compensation for neurological problems, regardless of the theory of entitlement.  Accordingly, in the interest of liberally construing the Veteran's CUE motion, the Board will consider all three claims denied by the Board in May 2009 when addressing his arguments.

Turning to the Veteran and his representative's arguments with regard to why there was CUE in the May 2009 decision, the Board has no similar obligation to liberally construe.  In fact, specific allegations are required and the motion must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  The Board concludes that none of the Veteran's arguments meet this standard.

In October 2009, the Veteran wrote "on May 18, 2000 Dr. Davis stated 'that my injury was possible,' this statement alone under current VA guidelines is more than adequate to grant my 1151."  A review of the claims file reflects that the Veteran is referring to a May 23, 2000 VA medical report wherein Dr. Davis addressed the Veteran's contentions that since his EMG was done he has had significant pain and weakness of the left leg and L-S spine.  Following examination, Dr. Davis provided an impression of DJD of the L-S spine with recent exacerbation of LBP.  She stated that she had never seen a patient respond to an EMG with these types of symptoms but it could possibility occur.  She stated that she was going to give the benefit of the doubt to the Veteran and treat this as a mild muscle inflammation with radicular symptoms.  

In the May 2009 decision, the Board addressed the Veteran's contention that benefits were warranted for additional disability incurred during a May 2000 EMG examination under the provisions of 38 U.S.C.A. § 1151.  The evidence showed that the May 2000 EMG examination was conducted as a VA fee-based examination and was performed at the Ohio State University Medical Center, East Campus, on May 17, 2000.  The Board referenced 38 C.F.R. § 3.361(e), which defines VA employees and facilities.  The Board noted that compensation under 38 U.S.C.A. 
§ 1151 is specifically limited to hospital care, medical or surgical treatment, or examination furnished at "facilities over which the Secretary has direct jurisdiction," and does not extend to facilities identified under subsections (B) and (C) of 38 U.S.C.A. § 1701(3), which include Government facilities for which the Secretary contracts; and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710.  The Board concluded that the Veteran's treatment conducted on May 17, 2000 at Ohio State University Medical Center, East Campus is treatment at a private or state facility that is specifically not included for consideration as a basis for awarding compensation benefits under the provisions of 38 U.S.C.A. § 1151, as the Secretary does not have direct jurisdiction over the Ohio State University Medical Center.  Accordingly, as the May 2000 medical treatment was not conducted at a VA facility by a VA employee, the Board denied compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability.

The Board observes that the Veteran's argument does not assert that the Board committed error when determining VA does not have jurisdiction over the Ohio State University Medical Center which provided the May 17, 2000 EMG.  The Veteran is essentially asserting that the Board incorrectly evaluated the May 17, 2000 EMG, which was not even addressed by the Board as it determined it had no jurisdiction over the 38 U.S.C.A. § 1151 claim.  The Veteran's October 2009 argument does not compel the conclusion that the Board should have granted the claim for 38 U.S.C.A. § 1151.  Therefore, CUE has not been shown.

Turning to the June 2011 argument made by the Veteran's representative that the Board failed to consider additional aspects of entitlement raised by the record in addition to the 38 U.S.C.A. § 1151 claim, to include failure to consider whether benefits were payable for the claimed neurological problems as secondary to, or aggravated by, the service-connected low back disorder, the Board finds that there is no CUE.  The Board did consider whether benefits were payable for neurological problems as related to service-connected lumbar degenerative disc disease.  In this regard, the following evidence and conclusions were noted in the May 2009 Board decision:

The evidence prior to September 23, 2002 shows the Veteran complained of pain radiating to both legs.  However, the totality of the medical evidence of record demonstrates that this neuropathy is secondary to diabetes mellitus type 2, not the Veteran's low back disorder...

...

The Board must also determine whether an increased evaluation can be assigned for the Veteran's low back disorder by providing separate evaluations for the chronic orthopedic and neurologic manifestations of the disability, as noted under the rating criteria effective on and after September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2008).  However, as noted above, the totality of the medical evidence of record shows that the Veteran's lower extremity neuropathy is secondary to diabetes mellitus type 2, not a low back disorder.  As such, the Veteran's neurological manifestations are not for consideration when evaluating the severity of his low back disorder.  38 C.F.R. § 4.14.  

...

A December 2004 supplemental opinion to the September 2004 VA fee-based spine examination report stated that 

neurologic examination showed a grossly normal exam[ination] and I did not identify a specific neurologic loss.  There may be neurological symptoms or complaints, however, they do not correspond to any objective neurologic abnormalities on examination.  

In summary, I do not identify a specific neurologic condition to be present.  On that basis, I cannot relate a neurologic condition to previous military and/or nonmilitary activities.
	
	...

An August 2006 VA outpatient medical report stated that the Veteran had chronic pain in his extremities due to diabetic neuropathy.

In a second August 2006 VA outpatient medical report, the Veteran complained of numbness and tingling.  On neurological examination, the Veteran had decrease sensation to pain, touch, and vibration, distally, in all extremities.  The diagnosis was diabetic neuropathy.

May 2009 Board decision at 11, 13, 14, 16, 17.

As shown by the excerpts from the May 2009 Board decision, the Board specifically considered whether the Veteran was entitled to benefits for a neurological disability as part of his staged claims for increased ratings for service-connected lumbar degenerative disc disease.  With regard to the assertion that the Board failed to provide adequate reasons or bases for its failure to consider all potentially applicable laws and regulations when considering his claim for neurological deficits of the lower extremities, this is a non-specific allegation of error that cannot be the basis for CUE.  38 C.F.R. § 20.1404(b).

In essence, the Veteran's contentions boil down to a disagreement with how the facts were weighed and evaluated.  However, CUE is an error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process) meet the restrictive definition of CUE.  Id. at 44.  Importantly, "clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provision to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

For the reasons stated above, the Board concludes that the May 12, 2009, decision denying claims for entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 20 percent disabling for the period from March 10, 2000 to September 1, 2004; entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 40 percent disabling for the period on and after September 2, 2004; and for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional disability caused by May 2000 medical treatment was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  The record does not reflect that an error, had it not been made, would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the motion for revision or reversal based on CUE must be denied.



ORDER

The motion for revision or reversal of the May 12, 2009 decision of the Board denying claims for entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 20 percent disabling for the period from March 10, 2000 to September 1, 2004; entitlement to an increased evaluation for service-connected lumbar degenerative disc disease, evaluated as 40 percent disabling for the period on and after September 2, 2004; and for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an additional disability caused by May 2000 medical treatment, is denied.



                       ____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



